DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and under examination.

Information Disclosure Statement
The information disclosure statement has been considered.  An intialed copy is enclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chui et al (WO 2017/087280; published 26 May 2017; of record) in view of Krop et al (Journal of Clinical Oncology, 33(10:1136-1142, April, 1, 2015; of record) and Krop et al (The Lancet Oncology 18(6):743-754, published May 16, 2017 on line; of record).
Chui et al teaches a protocol for treatment of patients with HER-positive operable LABC or inflammatory early breast cancer (EBC) where the patients were treated at Figure 3.

    PNG
    media_image1.png
    630
    929
    media_image1.png
    Greyscale

The treatment comprises trastuzumab and docetaxel as the taxane prior to breast surgery.  The treatment regimen differs by treatment of any residual disease with trastuzumab monotherapy as opposed to trastuzumab emtansine (T-MD1) at 3.6 mg/kg as a monotherapy.
Krop et al 2015 teaches the use of T-DM1 pre and post operatively to treat HER-2 early- stage breast cancer wwher the dose of T-DM1 is 3.6 mg/kg as a monotherapy (optional chemotherapy or radiation therapy) or combined with other chemotheray and/or  radiation therapy optional, and page 1137, column 1, Study Design and Patients, second paragraph).

    PNG
    media_image2.png
    507
    902
    media_image2.png
    Greyscale


Krop et al 2017 teaches that  T-DM1 monotherapy is approved in many countries for the treatment of HER-2 postive metatstic breast cancer in patients who have previously recieved trastuzumab and a taxane (sepearately or in combination) whoul have received a previous therapy for metatistic disease or have develped disease recurrence after competeing adjuvant therapy.  Krop et al teach that patients had significantly longer progression free survival than those who received lapatinib plus capecitabine (see page 744, column 1, Introduction) and after treatment of physiticans choice as discosed herein (see page 743, third paragraph).
It would have been prima facie obvious to one having ordinary skill in the art to administer T-DM1 as a monotherapy or in combination with other chemotherapy to early stage HER2 postitive early stage breast cancer patients post surgery with residual disease at a dose of 3.6 mg/kg because the art teaches that T-DM1 at a dose at 3.6 mg/kg provides for increased survival in metatistic disease and would be expected to increase survival in early stage disease.  Inasmuch as the same dose is given to the same patient population, the functional effects of increased survival, decreased risk of invasive of disease, recurrenance of metatastic (e.g. distant recurrance) is necessarily met  as the patients were early stage HER-2 postive breast cancer patients having been treated with surgery and having prior chemotherapycomprising trastuzumab and a taxane with the requisite dose of T-DM1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645